[Cite as State ex rel. Banks v. Doe, 2022-Ohio-2084.]


STATE OF OHIO                     )                     IN THE COURT OF APPEALS
                                  )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

STATE OF OHIO EX REL. DAJUAN
BANKS
                                                        C.A. No.    22CA011834
        Petitioner

        v.
                                                        ORIGINAL ACTION IN
JOHN/JANE DOE, WILLOUGHBY                               HABEAS CORPUS
MUNICIPAL COURT, ET AL.

        Respondents


Dated: June 21, 2022



        PER CURIAM.

        {¶1}     Petitioner DaJuan Banks has filed a petition for writ of habeas corpus naming

three respondents, but only asking this Court to order Respondent Keith Foley, Warden of

Grafton Correctional Institution, to release him from prison. This is Mr. Banks’ third attempt to

file the same petition asserting the same claims against the same three respondents. All three

respondents moved to dismiss. Because Mr. Banks’ failed to comply with the mandatory

requirements of R.C. 2969.25, the motions to dismiss are granted and the case is dismissed.

        {¶2}     R.C. 2969.25 sets forth specific filing requirements for inmates who file a civil

action against a government employee or entity. All of the named respondents (Warden Foley,

Lake County Common Pleas Court Judge Condon, and John/Jane Doe from Willoughby

Municipal Court) are government entities or employees and Mr. Banks, incarcerated in the

Grafton Correctional Institution, is an inmate. R.C. 2969.21(C) and (D). A case must be

dismissed if the inmate fails to comply with the mandatory requirements of R.C. 2969.25 in the
                                                                                   C.A. No. 22CA011834
                                                                                              Page 2 of 5

commencement of the action. State ex rel. Graham v. Findlay Mun. Court, 106 Ohio St.3d 63,

2005-Ohio-3671, ¶ 6 (“The requirements of R.C. 2969.25 are mandatory, and failure to comply

with them subjects an inmate’s action to dismissal.”).

        {¶3}    Mr. Banks failed to comply with the requirements that he file an affidavit of prior

civil actions or appeals identifying all of the parties and all of the civil actions or appeals he filed

in the previous five years and filing a statement of his prisoner trust account for the six months

preceding the filing of his action.

                                   Affidavit of Prior Civil Actions

        {¶4}    An inmate must “file with the court an affidavit that contains a description of each

civil action or appeal of a civil action that the inmate has filed in the previous five years in any

state or federal court.” R.C. 2969.25(A). The affidavit must include a “brief description of the

nature of the civil action. R.C. 2969.25(A)(1). It must also include the “case name, case number,

and the court in which the civil action was brought,” R.C. 2969.25(A)(2), and the “name of each

party to the civil action or appeal[.]” R.C. 2969.25(A)(3). Finally, the affidavit must set forth

the “outcome of the civil action or appeal[.]” R.C. 2969.25(A)(4).

        {¶5}    Mr. Banks filed an affidavit of prior actions, something he failed to do in the last

case that was dismissed. The affidavit of prior civil actions is incomplete, however. It fails to

identify the parties to all of the prior civil actions, instead listing some of them as “et al.” The

affidavit also fails to include one civil action, a civil appeal in the Eleventh District Court of

Appeals, as noted by the motions to dismiss. Mr. Banks did not respond to the motions to dismiss

to argue that he did not fail to include that civil action in his affidavit. Accordingly, this Court

concludes that Mr. Banks failed to file an affidavit of civil actions in compliance with R.C.

2969.25(A).
                                                                               C.A. No. 22CA011834
                                                                                          Page 3 of 5

                               Statement of Prisoner Trust Account

        {¶6}    Mr. Banks did not pay the cost deposit required by this Court’s Local Rules. He

also failed to comply with R.C. 2969.25(C), which sets forth specific requirements for an inmate

who seeks to proceed without paying the cost deposit. Mr. Banks did not file a statement of his

prisoner trust account that sets forth the balance in his inmate account for each of the preceding

six months, as certified by the institutional cashier. Mr. Banks’ filed a statement that included

the balance of his account for six months, but it was not the six months preceding the filing of

his petition.

        {¶7}    The Supreme Court’s decisions make clear that R.C. 2969.25(C) does not permit

substantial compliance. See, e.g., State ex rel. Roden v. Ohio Dept. of Rehab. & Corr., 159 Ohio

St.3d 314, 2020-Ohio-408, ¶ 8. The Supreme Court has “affirmed dismissals of inmate actions

when the inmate had failed to submit the account statement required by R.C. 2969.25(C)(1).” Id.

        {¶8}    In this case, the statement of the prisoner trust account covers the period through

November 2021 but this case was not filed until January 2022. Mr. Banks failed to file a

statement of his prisoner trust account for the preceding six months. Because Mr. Banks failed

to comply with this mandatory requirement, this Court must dismiss this action.

                                       Motions to Dismiss

        {¶9}    All three respondents moved to dismiss. They alleged Mr. Banks failed to comply

with R.C. 2969.25, as we have already reviewed above. They also set forth other reasons that

the petition should be dismissed. This Court must dismiss this action because Mr. Banks failed

to comply with the mandatory requirements of R.C. 2969.25. Even if this Court could consider

the petition, the result would be the same: the motions to dismiss would be granted.
                                                                                C.A. No. 22CA011834
                                                                                           Page 4 of 5

       {¶10} State habeas corpus relief is available in specific, extraordinary circumstances.

R.C. Chapter 2725 prescribes the procedure for bringing a habeas corpus action. For this Court

to grant the writ, the petitioner must demonstrate that there is an unlawful restraint of his liberty

or that the judgment of conviction and sentence is void due to lack of jurisdiction. Pegan v.

Crawmer, 76 Ohio St.3d 97, 99-100 (1996).

       {¶11} “[T]he proper respondent [in a habeas corpus action] is the individual who is

directly responsible for keeping the petitioner in custody, i.e., [the warden].” Spears v. DeWeese,

102 Ohio St.3d 202, 2004-Ohio-2364, ¶ 4. As to John/Jane Doe and Judge Condon, there is no

allegation that either of those respondents are holding Mr. Banks in their custody, so habeas

corpus is not appropriate as to them.

       {¶12} As to Warden Foley, the motion to dismiss would also be granted. Mr. Banks has

couched his argument in terms of the trial court’s subject matter jurisdiction. His key argument,

however, is that he is not guilty of the crimes to which he entered guilty pleas. To the extent he

argues there were errors in procedure, habeas corpus “is not available to remedy nonjurisdictional

errors when there is or was an adequate remedy at law.” Davis v. Hill, Slip Opinion No. 2022-

Ohio-485, ¶ 6.

                                            Conclusion

       {¶13} Because Mr. Banks did not comply with the mandatory requirements of R.C.

2969.25, this case is dismissed. Costs are taxed to Mr. Banks. The clerk of courts is hereby

directed to serve upon all parties not in default notice of this judgment and its date of entry upon

the journal. See Civ.R. 58.


                                                       JENNIFER L. HENSAL
                                                       FOR THE COURT
                                                                   C.A. No. 22CA011834
                                                                              Page 5 of 5

CARR, J.
SUTTON, J.
CONCUR.

APPEARANCES:

DAJUAN BANKS, Pro se, Petitioner.

CHARLES E. COULSON, Prosecuting Attorney, and MICHAEL L. DELEONE and KELLY A.
ECHOLS, Assistant Prosecuting Attorneys, for Respondent Judge Condon.

MICHAEL C. LUCAS, Attorney at Law, for Respondent John/Jane Doe, Willoughby Municipal
Court.

DAVE YOST, Attorney General, and JERRI L. FOSNAUGHT, Assistant Attorney General, for
Respondent Warden Foley.